Citation Nr: 0524726	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-06 925A	)	DATE
	)
 )

On appeal from the
Office of the Secretary of the Department of Veterans Affairs


THE ISSUE

Whether the Utah State Veterans Home is eligible for per diem 
payments for eligible veterans prior to January 29, 1999.


REPRESENTATION

Appellant represented by:	Joel A. Ferre, Assistant 
Attorney General, State of Utah


WITNESSES AT HEARING ON APPEAL

J.F. (a VAMC Director), L.R. (a VA Patient Financial Services 
official), C.J. (a private healthcare company 
Secretary/Treasurer), and D.M. (a State Coordinator, Utah 
Veterans Nursing Home)


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 determination by the Secretary of the 
Department of Veterans Affairs (Secretary) that the Utah 
State Veterans Home was not eligible for per diem payments 
prior to January 29, 1999.  The appellant is the current 
Director of the Utah Department of Health.

In August 2003 the undersigned conducted a Travel Board 
hearing at the Salt Lake City Regional Office (RO).  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A Department of Veterans Affairs (VA) inspection team 
completed an inspection for recognition of the Utah State 
Veterans Home on May 27, 1998, prior to patient occupancy, 
and determined, as a result of that inspection, that the Utah 
State Veterans Home met the VA standards of care for a state 
veterans' home and was, therefore, eligible for per diem 
payments for eligible veterans.

2.  Although an additional inspection completed on November 
12, 1998 resulted in the finding that some of the standards 
of care were not met, that finding should have resulted in no 
more than a provisional certification of continuing 
eligibility and not the denial of recognition as a state 
veterans' home eligible for VA per diem payments.

3.  A VA inspection conducted on January 29, 1999 found that 
the Utah State Veterans Home met all VA standards and the 
VAMC Director recommended recognition.


CONCLUSION OF LAW

The Utah State Veterans Home is eligible for per diem 
payments for eligible veterans effective May 27, 1998.  
38 U.S.C.A. §§ 1741, 1742, 1743 (West 2002); 38 C.F.R. 
§§ 17.190, 17.191, 17.193 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Utah State Veterans Home 
(State Home) is eligible for per diem payments effective May 
27, 1998, because VA then determined that the home met the 
standards of care established by VA, the VA Medical Center 
(MC) referred veterans to the home for care, and the home 
provided medical care to the eligible veterans.
Factual Background

Pursuant to 38 U.S.C.A. §§ 8131-8137 (West 2002), VA may 
contract with the various states for the construction of 
facilities to be used as state veterans' homes for the 
purpose of providing hospital, nursing home, and domiciliary 
services to veterans.  In April 1995 the Utah Department of 
Health submitted an application to VA for a grant for 
construction of a state veterans' home in Salt Lake City, 
Utah.  The Veterans Health Administration (VHA) approved the 
grant, and construction of the facility was completed early 
in 1998.  In March 1998 the appellant requested an inspection 
and certification of the facility, for the purpose of 
receiving per diem payments for eligible veterans.  The VHA 
Chief Network Officer in April 1998 appointed the VAMC in 
Salt Lake City as the facility of jurisdiction for 
administering compliance and payments to the State Home, and 
instructed the Director of the VAMC to designate a team for 
conducting the certification inspection of the facility.  

The VAMC survey team conducted the certification inspection 
on May 27, 1998 (although the inspection report form shows 
May 18, 1998 as the date of the inspection, the actual 
inspection was delayed until May 27, 1998).  At that time 
there were no patients residing at the State Home, in that 
the admission of patients was delayed pending completion of 
the VA inspection.  Review of the inspection report shows 
that of the 94 standards shown on the review form, the 
facility substantially met 79, partially met 3, and that 12 
items were marked as "not applicable," primarily because 
there were no patients in the facility and the facility's 
compliance with the standard could not be evaluated.  The 
survey team did not find that the facility failed to meet any 
established standard of care.  The "partially met" 
standards were as follows:  Certain written administrative 
policies were not finalized and several logistical issues 
needed to be addressed prior to the six-month follow-up 
inspection; provision for spiritual counseling needed to be 
addressed by establishing affiliation with religious 
denominations; and evidence of regular staff meetings was 
either lacking or incompletely documented.  The "not 
applicable" standards included documentation regarding 
regular review of the infection rate and linen control for 
the prevention of spreading infection; nursing personnel 
awareness of patients' nutritional needs; certain standards 
pertaining to maintaining medical records in accordance with 
accepted professional standards and practices; and certain 
standards pertaining to utilization review activities and 
records to maintain high quality patient care and assure the 
appropriate and efficient use of facility services.  Of the 
82 standards that could be evaluated, the State Home 
substantially met 96 percent and at least partially met 
100 percent.  Based on the results of the inspection, the 
Director of the VAMC recommended that the facility be granted 
recognition and found eligible to receive VA per diem 
payments.

The State Home began admitting patients on May 28, 1998 and 
continued to do so.  Testimony at the hearing before the 
Board was to the effect that a number of those patients, all 
disabled veterans, were referred to the State Home by 
physicians and staff at the VAMC.

VA's Office of the Inspector General (OIG) received a 
complaint from an employee at the State Home regarding the 
level of care being provided to veterans, and forwarded the 
complaint to the VHA Geriatrics and Extended Care Strategic 
Health Care Group (GECSHCG) in July 1998.  The OIG asked the 
GECSHCG to determine the validity of the complaint and 
provide a response to the OIG.  In September 1998 the Chief 
Network Officer instructed the VAMC Director to investigate 
the allegations made in the complaint, determine their 
validity, and specify any required corrective actions.

The VAMC Director investigated the allegations made in the 
OIG complaint in September 1998.  Following that 
investigation the VAMC survey team developed 25 separate 
recommendations for corrective actions and included those 
recommendations in a report to the OIG.  The VAMC Director 
did not then make any recommendation regarding the State 
Home's recognition and eligibility for VA per diem payments.  
According to information provided by the appellant, the VAMC 
Director did not communicate the findings of the September 
1998 investigation or the recommendations for corrective 
actions to the State Home administrator or the Utah 
Department of Health.

In a September 1998 memorandum the VHA Chief Network Officer 
informed the VAMC Director that the documentation for 
certification of the State Home was being reviewed by 
components in VA Central Office, but that there was a 
possibility that the process would not be completed by the 
end of the fiscal year.  The Chief Network Officer stated 
that although the approval process might not be completed by 
the end of the fiscal year, when the approval process was 
completed the State Home would receive per diem payments 
retroactively to the date of the May 1998 inspection.  The 
Chief Network Officer then instructed the VAMC Director to 
obligate sufficient funds from that fiscal year to cover the 
payment that would be due the State Home.

In an October 1998 letter to the Secretary the appellant 
inquired as to the status of the per diem payments due for 
veterans receiving care at the State Home.  The appellant 
stated that the certification inspection had been completed 
in early June 1998 and the recommendation submitted for 
approval of the facility, and that he had not received any 
information indicating that the facility would not be 
approved.  The GECSHCG Chief Consultant responded to that 
letter in October 1998 by informing the appellant that 
recognition would not be granted until the allegations raised 
in the OIG complaint had been reviewed and the State Home was 
found to be "in full compliance" with the quality of care 
standards for nursing home care.  She noted that payments may 
be retroactive to the date that all quality of care standards 
are substantially met.  

The VAMC Director conducted another certification inspection 
of the State Home in November 1998.  Although there is no 
document in the file from the VAMC Director indicating that 
in May 1998 he determined that a six-month follow-up 
inspection would be necessary, in a December 1998 letter to 
the appellant the GECSHCG Chief Consultant stated that the 
VAMC Director had recommended a six-month follow-up 
inspection be conducted "before moving forward with the 
recognition process for this home."  She did not state when 
the VAMC Director made that recommendation.

The certification inspection of the State Home in November 
1998 resulted in the conclusion by the VAMC Director and the 
inspection team that there were multiple deficiencies 
requiring correction.  Of the 96 items on the November 1998 
inspection report, the facility substantially met 61 
(64 percent); partially met 20 (21 percent); failed to meet 
14 (15 percent); and one item was marked as "not 
applicable."  Therefore, the facility at least partially met 
84 percent of the standards.  In his submittal to GECSHCG the 
VAMC Director recommended that the State Home not be 
recognized for the purpose of receiving VA per diem payments.  

Based on the findings in the report of the November 1998 
inspection, the State Home developed a Corrective Action Plan 
to resolve the deficiencies found in the November 1998 
inspection.  The VAMC survey team completed an inspection 
report dated January 29, 1999, indicating that the team had 
inspected the State Home and found that the facility 
substantially met all but one of the standards of care for 
recognition by VA, and the remaining item was found to be 
"not applicable."  Other evidence indicates that the 
inspection team did not actually inspect the State Home on 
January 29, 1999, but that the finding that the facility 
substantially met all the standards of care was based on the 
Corrective Action Plan and informal communications between 
individual members of the survey team and employees of the 
State Home.  The VAMC Director submitted the January 1999 
inspection report to GECSHCG with a recommendation that 
certification be granted.

In an April 1999 memorandum to the Secretary, the Under 
Secretary for Health recommended that the Secretary recognize 
the State Home as meeting VA's standards of care as of the 
date of the January 29, 1999 inspection report.  In 
recommending that recognition not be granted prior to January 
29, 1999, the Under Secretary found that at the time of the 
May 27, 1998 inspection the survey team determined that the 
State Home complied with only 84 percent of VA's standards of 
care.  The Under Secretary stated that "VA cannot recognize 
a home for purposes of receiving per diem payments until all 
standards are met."  (emphasis added).  The Under Secretary 
then outlined the contents of the OIG complaint and the 
findings in the subsequent inspections, which resulted in the 
conclusion that in November 1998 the State Home met only 
64 percent of VA's standards of care (that is, not including 
the 20 partially met items).  The Under Secretary determined 
that not until January 29, 1999, did the State Home meet all 
of VA's standards of care.  On May 13, 1999 the Secretary 
recognized the State Home as eligible for VA per diem 
payments for eligible veterans as of January 29, 1999.

During the August 2003 hearing the VAMC Director testified 
that a facility need not meet 100 percent of the standards of 
care in order to receive a recommendation for recognition.  
He also testified that at the time of the May 1998 inspection 
the State Home met the requirements for recognition by VA.  
He stated that on his recommendation that recognition be 
granted, the State Home was authorized to admit patients.  He 
also stated that the inspection conducted in November 1998 
was a routine six-month inspection normally conducted if the 
initial inspection was done prior to the admission of 
patients.

The manager of patient financial services at the VAMC 
testified that, in accordance with VA manual provisions, the 
findings in the May 1998 inspection report were based on 
whether the standards of care could be met, not on whether 
they were actually met; the survey team could not determine 
actual compliance with the standards of care because there 
were no patients in the facility at the time of the 
inspection.  He stated that, in accordance with VA manual 
provisions, the initial inspection of any newly established 
state home had to be based on whether review of the 
facility's existing policies and procedures would result in 
the standards of care being met, not on actual compliance.

The manager of patient financial services also testified that 
he had conducted approximately 12 annual inspections at state 
homes for compliance with VA standards of care.  He stated 
that each of those inspections resulted in at least one 
standard being less than substantially met and that, in that 
situation, the survey team would recommend that a provisional 
certification be given.  He also stated that he was unable to 
remember any of the inspections resulting in any action other 
than a provisional certification.  He read from instructions 
provided by GECSHCG indicating that if the VAMC Director 
determined that the deficiencies did not jeopardize the 
health or safety of the residents, and a plan of correction 
was in effect, a provisional certification would be issued.  
If the VAMC Director determined that the deficiencies 
jeopardized the health or safety of the residents, the 
facility would be de-certified.

Jurisdiction of the Board of Veterans' Appeals

According to the regulations in effect when the initial 
determination concerning per diem payments to the Utah State 
Home was made in 1999, the determination of whether a state 
home would be recognized by VA was made by the Secretary.  
The Secretary had not delegated that authority to any 
subordinate, and there was no provision for appeal of the 
decision.  See 38 C.F.R. § 17.191 (1998).

The regulations were revised effective in February 2000 to 
provide for a tentative determination to be made by the 
Director of the VAMC, with approval by the Under Secretary 
for Health.  If the VAMC Director finds that the standards 
for recognition are not met, he/she communicates that 
determination to the state and the state can appeal that 
decision to the Under Secretary for Health.  The decision of 
the Under Secretary is the final VA decision, and there is no 
provision for appealing the decision to the Board.  See 
Department of Veterans Affairs, Per Diem for Nursing Home 
Care in State Homes, 65 Fed. Reg. 962 (Jan. 8, 2000) 
(codified at 38 C.F.R. § 51.30 (2004)).  

Because the decision determining the State Home's eligibility 
for per diem payments prior to January 29, 1999, was made by 
the Secretary, and not a subordinate entity, the Board 
requested an opinion from VA's General Counsel on whether the 
Board had authority to review a decision made by the 
Secretary.  In VAOPGCPREC 10-00 the General Counsel 
acknowledged the holding of the Court of Appeals for Veterans 
Claims in Werden v. West, 13 Vet. App. 463, 467 (2000), that 
the Board does not have jurisdiction to review a decision if 
the decision is discretionary, even if the authority to 
decide the issue has been delegated to a subordinate entity, 
if no manageable standards exist to evaluate the decision.  
However, the General Counsel found that the regulations and 
VA operating manual provided sufficient standards for 
evaluating the Secretary's exercise of his discretion.  
Specifically, that opinion, binding on the Board, held that 
the Secretary's decision that the Utah State Home did not 
meet VA's nursing home standards, was not recognized by VA 
and, therefore, was not eligible for VA per diem payments, is 
a decision that falls within the limitation on judicial 
review set forth in 38 U.S.C.A. § 511(a) and, therefore, the 
Board has jurisdiction to consider this appeal.  

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. § 3.159 (2004).  

Because it was unclear as to whether the appellant's request 
for recognition of the State Home constituted a "claim" to 
which the VCAA applied, the Board requested an opinion from 
VA's General Counsel regarding the applicability of the VCAA 
to the instant appeal.  In VAOPGCPREC 1-05 the General 
Counsel held that the VCAA is not applicable to the action 
filed by the appellant because as a representative of the 
Utah Department of Health he is not an "individual."  The 
appellant has submitted a brief in rebuttal of the General 
Counsel's opinion.  

Regardless of whether the VCAA is applicable to the 
appellant's appeal, compliance with the duty to notify and 
assist provisions of the VCAA is not required if VA's failure 
to comply is not prejudicial to the appellant.  As determined 
below, the Board's disposition of the appeal is fully 
favorable to the appellant.  The Board finds, therefore, that 
VA's failure to notify the appellant of the evidence needed 
to substantiate the "claim" is not prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), motion 
for review en banc denied (May 27, 2005) (prejudice is not 
shown if VA's failure to comply with the VCAA does not affect 
the essential fairness of the adjudication).

Relevant Laws and Regulations

The Secretary is authorized to pay each state a per diem rate 
for each eligible veteran receiving care in a state home.  
Subject to 38 U.S.C.A. § 1743 (pertaining to the 
determination of each veteran's eligibility for care in a 
state home), the payment of per diem for care furnished in a 
state home facility shall commence on the date of the 
completion of the inspection for recognition of the facility 
under 38 U.S.C.A. § 1742(a) if the Secretary determines, as a 
result of that inspection, that the state home meets the 
standards described in such section.  38 U.S.C.A. § 1741 
(West 2002).

The Secretary may inspect any state home at such times as the 
Secretary deems necessary.  No payment or grant may be made 
to any home unless such home is determined by the Secretary 
to meet such standards as the Secretary shall prescribe.  
38 U.S.C.A. § 1742(a) (West 2002).

At the time the State Home was seeking recognition from VA, 
the regulations pertaining to the certification of state 
homes for the purpose of providing nursing home care were 
located at 38 C.F.R. §§ 17.190-17.199 (1998).  Those 
regulations provided that a state-operated facility which 
provides hospital, domiciliary, or nursing home care to 
veterans must be formally recognized by the Secretary as a 
state home before Federal aid payments can be made for the 
care of such veterans.  Any agency of a state responsible for 
the maintenance or administration of a state home may apply 
for recognition by VA for the purpose of receiving aid for 
the care of veterans in such state home.  38 C.F.R. § 17.190 
(1998).  No payment or grant may be made to any state home 
unless the state home meets the standards prescribed by the 
Secretary.  38 C.F.R. § 17.193 (1998).

Applications for VA recognition of a state home may be filed 
with the VA Under Secretary for Health.  After arranging for 
an inspection of the state home's facilities, the Under 
Secretary for Health will make a recommendation to the 
Secretary who will notify the state official in writing of a 
decision.  38 C.F.R. § 17.191 (1998).  Representatives of VA 
may inspect any state home at such times as are deemed 
necessary.  Such inspections shall be concerned with the 
physical plant; records relating to admissions, discharges 
and occupancy; fiscal records; and all other areas of 
interest necessary to a determination of compliance with 
applicable laws and regulations relating to the payment of 
Federal aid.  38 C.F.R. § 17.199 (1998).

At the time the State Home was seeking recognition from VA, 
the regulations did not define the standards of care or 
specify the metric for determining compliance.  The 
instructions for administration of the state home program 
were located primarily in the Veterans Health Administration 
Manual M-5, Part VIII (November 4, 1992) (Manual M-5).

Those instructions provide that once a state official has 
requested recognition of a state facility as a state 
veterans' home, the VHA Chief Medical Director will appoint 
an inspection team to visit the facility and report on its 
acceptability as a state home.  The inspection team is 
responsible for determining whether the VA standards are met 
for approval of nursing home care.  In conducting the 
inspection, the team is required to complete a VA Form 3567b, 
which lists the standards and evaluations for certifying a 
state home and requires the signature of each team member 
certifying to the standards being met in each team member's 
area of expertise.

If the state requests review of a recently completed facility 
which has not admitted patients, the inspection team will 
examine operational plans, staffing patterns, and the 
physical characteristics of the facility and make a 
determination and recommendation of whether the VA standards 
of care can be met.  The team may recommend a follow-up 
inspection within six months after patients are admitted.  
The facility is to be inspected by completion of VA Forms 10-
3567 and 10-3567b.  The home will be re-inspected annually 
for compliance with the VA standards of care.  See Manual M-
5, Par. 2.02.  The VA standards of care for nursing homes are 
listed at Manual M-5, Par. 2.06, and on the VA Form 10-3567b.

The Manual M-5 and the VA Form 10-3567b list 94 "Standards 
for Nursing Homes" grouped under the categories of 
Governance and Administration, Safety, Environment, Infection 
Control, Medical Care, Nursing Service, Rehabilitation, 
Social Services, Patient Activities, Dietetics, Medical 
Records, Pharmaceutical Services, Utilization Review, Quality 
Assurance, and Quality of Life.  

After completion of the initial inspection, the VHA Chief 
Medical Director will recommend appropriate action by the 
Secretary.  VA may not pay per diem for care furnished prior 
to the date of the Secretary's notification of recognition of 
the facility as a state home.  Payments may then be provided 
retroactively to the date of the initial inspection that 
resulted in a recommendation for approval, if concurred in by 
the Office of Geriatrics and Extended Care.  Manual M-5, Par. 
2.03 (emphasis added).

The Manual M-5 does not include any instructions for 
conducting a follow-up inspection six months after patients 
are admitted, nor is there any provision for delaying 
recognition until a six-month re-inspection is completed.  
The instructions pertaining to annual inspections, however, 
provide that if deficiencies are found in an annual 
inspection, a plan of correction for the home shall be 
requested for any cited deficiencies that cannot be corrected 
within 30 days from the date of the inspection.  The VAMC 
Director, on review of the plan, will determine whether the 
VA standards are met within a reasonable time.  Six months 
after the inspection, the VAMC Director will provide a status 
report to the Office of Geriatrics and Extended Care 
pertaining to any cited deficiency not corrected by that 
date.  The VAMC Director will provide regular reviews until 
any partially-met or not-met standards are corrected.  If 
there is no evidence of satisfactory progress towards 
correction, "appropriate action" will be initiated by the 
VAMC Director, with concurrence from the Office of Geriatrics 
and Extended Care.  The Secretary may approve action that 
includes withholding of funds or withdrawal of recognition 
pending compliance.  Manual M-5, Par. 3.04.

Analysis

According to the statute, the payment of per diem for care 
furnished in a state home shall commence on the date of the 
completion of the inspection for recognition of the facility 
if the Secretary determines, as a result of that inspection, 
that the state home meets VA's standards.  38 U.S.C.A. § 1741 
(West 2002) (emphasis added).  Although the Manual M-5 
indicates that payments may be provided retroactively, see 
Par. 2.03, the statute's wording is mandatory, not 
permissive.  To the extent that the Manual M-5 provisions are 
in conflict with the authorizing statute, they are not valid.  
See Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. on other grounds Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (interpretive provisions of 
administrative manuals that are in conflict with statutes are 
not binding).

In the case of the Utah State Home, the initial inspection to 
obtain recognition was conducted prior to the admission of 
any patients.  In completing the VA Form 10-3567b the 
inspection team indicated that a number of standards, 12 of 
the 94, were "not applicable," because the State Home's 
compliance with the standards could not be determined in the 
absence of any patients in the facility.  Other standards 
that were also dependent on patients' admission to the 
facility were, however, marked as "substantially met" or 
"partially met," with an annotation that the standard would 
be reviewed again in six months.  Of the remaining 82 
standards, 3 were "partially met," none were "not met," 
and the remaining 79 standards were "substantially met."   
This discrepancy underlines the lack of any clear criteria 
for determining whether a standard was substantially met, 
partially met, not met, or not applicable.  Nowhere in the 
regulations, the Manual M-5, or the VA Form 10-3567b are 
those terms defined, nor are any criteria given for 
determining whether a given standard was substantially met, 
partially met, not met, or not applicable.  

In this regard, the Board notes that when asked to explain 
these terms during the August 2003 hearing, the VAMC manager 
of patient financial services, who directed the survey team 
in conducting the inspection, testified that the terms were 
not defined but were interpreted and applied by each 
individual team member, apparently based on his/her training 
and experience.  In addition, in completing most of the items 
on the VA Form 10-3567b the inspection team merely circled 
the appropriate symbol for substantially met, partially met, 
not met, or not applicable, without any explanation.  

According to the statement of the case, the supplemental 
statement of the case, and the Under Secretary's April 1999 
memorandum, the Secretary denied recognition and the payment 
of per diem prior to January 29, 1999 because the evidence 
did not show that the standards of care were met prior to 
that date.  The statement of the case and other 
correspondence from the GECSHCG indicate that as a result of 
the May 1998 inspection, it was determined that only 
84 percent of the standards were met.  In doing so, however, 
the GECSHCG equated an evaluation of "not applicable" as 
"not met."  According to testimony presented at the August 
2003 hearing, an individual review item was found to be "not 
applicable" if the facility's compliance with the standard 
could not be determined because the facility had not yet 
admitted patients.  In accordance with the Manual M-5, the 
evaluation of the facility's compliance during the initial 
recognition inspection was to be based on whether the 
facility could meet the standard, based on review of 
operating procedures, not actual performance.  It is 
improper, therefore, to equate an item evaluated as "not 
applicable" as being "not met."

Review of the May 1998 inspection report shows that of the 94 
standards shown on the review form, the facility 
substantially met 79, partially met 3, and that 12 items were 
"not applicable."  The survey team did not find that the 
facility failed to meet any established standard of care.  
Therefore, of the 82 standards that could be evaluated, the 
State Home substantially met 96 percent and at least 
partially met 100 percent.  

As previously stated, the Manual M-5 does not establish any 
standard for determining how many review items must be 
"substantially met" in order to warrant recognition of the 
facility as a state home.  Based on the results of the May 
1998 inspection, however, the Director of the VAMC 
recommended that the facility be granted recognition and 
found eligible to receive VA per diem payments.  

Although the Under Secretary stated in his April 1999 
memorandum that "VA cannot recognize a home for purposes of 
receiving per diem payments until all standards are met" 
(emphasis added), that assertion is not supported by statute, 
regulation, the Manual M-5, or VHA's operating practices.  A 
review of the grants of recognition made to other state homes 
indicates that a state home need not substantially meet all 
standards, and that recognition has been granted when some 
standards were not met, as well as just partially met.  The 
Board finds, therefore, that the Utah State Veterans Home met 
VA's standards of care as of the date of the May 27, 1998 
inspection.

There is no objective evidence that the facility failed to 
meet any VA standards of care until September 1998 when the 
VAMC survey team investigated the OIG complaint.  The State 
Home was not, however, notified of any deficiencies following 
the September 1998 investigation.  An actual certification 
inspection was not conducted until November 12, 1998, when 
the VAMC survey team again inspected the facility and found 
that the State Home partially met 20 (21 percent) of the 
standards, and failed to meet 14 (15 percent).  According to 
the Manual M-5, however, if a facility has been found to meet 
VA's standards of care and based on a subsequent 
investigation is found to be deficient, the VAMC Director 
will request a plan of correction and determine whether the 
VA standards are subsequently met within a reasonable time.  
Only if the facility fails to make satisfactory progress 
towards correction, and after being given an unspecified 
period of time for doing so, will the Secretary withdraw 
recognition.  See Manual M-5, Par. 3.04.  In this case the 
State Home was notified of the deficiencies following the 
November 1998 inspection and developed a plan of correction 
and, as of January 29, 1999, the VAMC Director determined 
that the plan of correction would result in the facility's 
meeting VA's standards of care.  It would not be proper to 
withhold recognition based on the results of the November 
1998 inspection because when notified of the deficiencies the 
State Home complied with the requirements of the Manual M-5.

In summary, the statute specifies that the payment of per 
diem shall commence on the date of completion of the 
inspection for recognition of the facility, if the inspection 
results in the determination that VA's standards of care were 
then met.  The Board has determined that VA's standards of 
care were met as of the date of the May 27, 1998 inspection, 
based on the inspection results and analysis by the VAMC 
survey team.  There is no evidence that the standards of care 
were not met as of that date, and any failure to meet the 
standards of care subsequently should have resulted in a 
provisional certification, not the withholding of 
recognition.  The Board has determined, therefore, that the 
Utah State Veterans Home is eligible for recognition and per 
diem payments for eligible veterans retroactive to May 27, 
1998.  




ORDER

An effective date of May 27, 1998 is granted for the Utah 
State Veterans Home's recognition as a state home and 
eligibility for VA per diem payments.



	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


